Citation Nr: 0108188	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-07 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected Meniere's syndrome.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1970.

This appeal arose from a January 2000 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
Meniere's syndrome with hearing loss, vertigo and tinnitus.  
This disorder was assigned a 30 percent disability 
evaluation, effective June 16, 1997.

A review of the record indicates that the veteran's 
representative has raised a claim for entitlement to an 
effective date earlier than June 16, 1997 for the grant of 
service connection for Meniere's syndrome.  This issue has 
not been properly prepared for appellate review and is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  From June 16, 1997, the date of the award of service 
connection, to June 10, 1999, the effective date of the 
change in the rating schedule, the veteran's Meniere's 
syndrome was manifested by complaints of hearing impairment, 
imbalance and tinnitus.

2.  The rating criteria used to evaluate disorders of the 
ears and other sense organs were amended effective June 10, 
1999; neither version is more favorable and the veteran will 
therefore be evaluated under both rating criteria following 
this date.

3.  From June 10, 1999, the veteran's Meniere's syndrome has 
been manifested by hearing impairment; subjective complaints 
of dizzy spells with a negative neurological evaluation; and 
continuous tinnitus.



CONCLUSIONS OF LAW

1.  From June 16, 1997 to June 10, 1999, the criteria for an 
evaluation in excess of 30 percent for the service-connected 
Meniere's syndrome have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, including 
§§ 4.1, 4.2, 4.7, Code 6205 (1999).

2.  Neither version of the rating criteria is more favorable 
to the appellant.  VAOPGCPREC 3-2000 (April 10, 2000).

3.  Following June 10, 1999, the criteria for an evaluation 
in excess of 30 percent for the service-connected Meniere's 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, 
Code 6205 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
recent medical treatment records.  The veteran has been 
afforded three disability evaluation examinations.  He has 
declined a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board also finds that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) have been satisfied by 
the letters and statements of the case which were provided to 
the veteran by the RO.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Initially, it is noted that the rating criteria pertaining to 
disorders of the ears and other sense organs were amended 
effective June 10, 1999.  According to VAOPGCPREC 3-2000 
(April 10, 2000), the Board is to apply the criteria in 
effect prior to the amendment for any period prior to the 
effective date of the regulatory change.  For the period 
after the effective date of the regulatory change, the Board 
is to apply whichever criteria is found to be more favorable 
to the appellant.  Therefore, in this case, the old criteria 
will be used to evaluate the veteran's Meniere's syndrome 
with hearing impairment, vertigo and tinnitus prior to June 
10, 1999, and both criteria will be relied on for the period 
after June 10, 1999, as neither is more favorable to the 
appellant.

According to the criteria in effect prior to June 10, 1999, a 
30 percent evaluation is warranted for mild Meniere's 
syndrome with aural vertigo and deafness.  A 60 percent 
evaluation required moderate symptoms with less frequent 
attacks, including a cerebellar gait.  A 100 percent 
evaluation required severe syndrome with frequent and typical 
attacks, vertigo, deafness and a cerebellar gait.  38 C.F.R. 
Part 4, Code 6205 (1999).

According to the criteria in effect after June 10, 1999, a 30 
percent evaluation is warranted for Meniere's syndrome with 
hearing impairment with vertigo less than once a month, with 
or without tinnitus.  A 60 percent evaluation requires 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus.  A 100 percent evaluation requires hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus.  
38 C.F.R. Part 4, Code 6205 (2000).  According to the Note 
under 38 C.F.R. Part 4, Code 6205 (2000), Meniere's syndrome 
can be rated as noted above, or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  However, an evaluation for 
hearing impairment, tinnitus or vertigo cannot be combined 
with an evaluation under Code 6205.  

The pertinent evidence of record included a statement from a 
private physician submitted in May 1997.  It was noted that 
the veteran had been treated for Meniere's syndrome, although 
this treatment had been ineffective in controlling his 
vertigo and fluctuating hearing.  He underwent vestibular and 
cochlear nerve sectioning, which had controlled his recurring 
episodes of vertigo; however, he did have persistent 
disequilibrium.  He also had 100 percent hearing loss in the 
left ear.

The veteran was afforded VA examinations in August and 
September 1997.  The former examination noted his assertion 
that his ear surgery had helped with his persistent 
dizziness, although he could no longer hear out of the left 
ear.  He was still felt dizzy off and on, which mainly 
occurred with postural changes.  He also referred to 
suffering from tinnitus, particularly when he was tired.  His 
cranial nerves were intact, except that he could not hear out 
of his left ear.  A neurological evaluation showed that there 
was no drift present and coordination tests showed good 
finger-to-nose and heel-to-shin coordination.  His rapid 
alternating movements and fine finger movements were good.  
His gait was narrow based and steady.  Heel/toe walking was 
performed without difficulty and the Romberg test was 
negative.  The assessment was Meniere's disease with 
imbalance and tinnitus.  The latter examination revealed no 
pustular discharge and tinnitus on the left side.  He 
complained of vertigo on and off since 1970, which had been 
controlled since nerve sectioning of the left ear.  The 
auricles, external canals and tympanic membranes were normal.  
There was no active infectious disease of the middle or inner 
ear.  The diagnoses were history of Meniere's disease; 
history of tinnitus; history status post endolymphatic 
placement in the left ear; and status post vestibular and 
cochlear nerve sectioning.

Another VA examination was conducted in November 1999.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
40
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 0 in the left ear.  The 
puretone threshold average was 14 dB in the right ear and 105 
in the left.

The physical examination of the ears showed no deformities of 
the auricles.  Both external canals were clear, and there was 
no evidence of drainage, edema or debris in either ear.  The 
tympanic membranes were normal, with no indication of fluid 
or infection.  The mastoid on the right was intact, while the 
left showed previous surgical scars and a bony defect 
secondary to surgical changes.  He complained of a 
disturbance of balance; he felt wobbly and had dizzy spells.  
There were no infections of the middle or inner ear.  He 
complained of a staggering gait, for which he had compensated 
somewhat over the years.  However, the Romberg test was 
negative and there was no active nystagmus.  He stated that 
he had to widen his stance in order to stabilize his gait.  
He also reported continuous tinnitus.

After a careful review of the record, it is found that an 
evaluation in excess of 30 percent between June 16, 1997 and 
June 10, 1999 is not warranted.  The evidence of record 
during this time period did not demonstrate that the veteran 
suffered from moderate Meniere's syndrome.  The veteran had 
had complaints of occasional trouble with his balance; 
however, the objective evidence of record included a normal 
neurological evaluation.  Therefore, there is no objective 
evidence that the veteran suffered from frequent attacks with 
a cerebellar gait.  As a consequence, the evidence during 
this time period did not show entitlement to a 60 percent 
disability evaluation under the old criteria in effect 
between June 16, 1997 and June 10, 1999.

A careful review of the evidence developed since June 10, 
1999 also shows that an evaluation in excess of 30 percent is 
not currently justified under either the old or the new 
criteria.  Again, there is no indication of cerebellar gait 
or frequent attacks.  In fact, despite the veteran's 
subjective complaints of occasional vertigo, the neurologic 
evaluation conducted as part of the November 1999 VA 
examination was within normal limits.  While the veteran's 
hearing is definitely impaired as a result of his Meniere's 
syndrome, there is no objective indication of attacks of 
vertigo and cerebellar gait occurring one to four times a 
month.  Therefore, it is determined that the evidence of 
record does not show that an evaluation in excess of 30 
percent is warranted from June 10, 1999 under either the old 
or the new criteria.  

The Board has also considered whether evaluating the 
veteran's symptoms, namely hearing loss, vertigo and 
tinnitus, separately would result in a greater disability 
evaluation under the criteria in effect after June 10, 1999.  
The rating schedule provides for a 10 percent evaluation for 
persistent tinnitus, which the veteran does suffer from.  
38 C.F.R. Part 4, Code 6260 (2000).  His hearing loss, which 
is a Level I in the right ear and a Level XI in the left ear, 
warrants a 10 percent evaluation.  See 38 C.F.R. § 4.85, 
Tables VI and VII (1998 & 2000).  His vertigo, which would be 
rated as a peripheral vestibular disorder under 38 C.F.R. 
Part 4, Code 6204 (2000), could only be assigned a 
compensable evaluation when there are objective findings 
supporting a diagnosis of vestibular disequilibrium.  
However, no such objective findings are present in the 
veteran's case.  While he has complained of balance problems, 
the objective neurological findings have been within normal 
limits.  Therefore, this condition would be assigned a 0 
percent disability evaluation.  His combined evaluation for 
these disorders is 20 percent, see 38 C.F.R. § 4.25, Table I 
(2000).  Clearly, the veteran is entitled to a higher 
evaluation when his condition is rated under 38 C.F.R. Part 
4, Code 6205 and not separately.  

It is noted that the veteran's representative has argued that 
the veteran's hearing impairment, vertigo and tinnitus should 
be rated as disorders separate and distinct from his 
Meniere's syndrome.  However, the Note to 38 C.F.R. Part 4, 
Code 6205 prohibits combining an evaluation for hearing 
impairment, tinnitus or vertigo with an evaluation under 
diagnostic code 6205. 

The RO declined referral of the appellant's claim seeking an 
increased evaluation for his service-connected Meniere's 
syndrome on an extraschedular basis pursuant to 38 U.S.C.A. 
§ 3.321(b)(1) (2000) when it last adjudicated the case in 
January 2000.  The Board agrees as it does not appear from a 
review of the medical evidence that referral for 
consideration of an extraschedular rating for the service-
connected disorder is indicated.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), it was held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, in 
Bagwell v. Brown, 9 Vet. App. 337 (1996), it was held that 
the regulation did not preclude the Board from affirming an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, it was not 
found that the Board's denial of an extraschedular rating in 
the first instance was prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's Meniere's syndrome warrants 
entitlement to increased compensation for the levels 
presently assigned under the schedular criteria and hence, it 
does not appear that he has an "exceptional or unusual" 
disability.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent or 
remote past for this disability; in fact, he was last 
hospitalized for treatment in 1982.  There is also no 
evidence of regular outpatient care for his Meniere's 
syndrome in the years after service.  With respect to 
employment, it is not claimed or shown by the evidence of 
record that the appellant suffered from an employment 
handicap in the years after his discharge from service.  In 
fact, the most recent VA examination indicated that he was 
working as a barber.  Hence, in the absence of any evidence 
which reflects that his Meniere's syndrome is exceptional or 
unusual such that the regular schedular criteria are 
inadequate to rate it, and in light of the record which does 
not show employment handicap due to this syndrome, marked 
interference with employment is not shown by a longitudinal 
review of the record.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration for this 
disability is not in order.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected Meniere's 
syndrome.


ORDER

A rating in excess of 30 percent for the service-connected 
Meniere's syndrome from June 16, 1997 to June 10, 1999 is 
denied.

A rating in excess of 30 percent for the service-connected 
Meniere's syndrome from June 10, 1999 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

